DETAILED ACTION


	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 04/28/2021

	Claim(s) 1-5, 7-9, 11-16, and 18-23 are pending.
	Claim(s) 1, 4, 5, 8, 11, 12, 15, 18, and 19 have been amended.
Claim(s) 6, 10, and 17 have been cancelled.
Claim(s) 21-23 have been added.	
The objections to the specification has been maintained in view of the amendments received 04/28/2021.
The 35 USC § 112(b) rejection to claims 1-20 have been withdrawn in view of the amendments received 04/28/2021.



Response to Arguments
Received 04/28/2021


Regarding independent claim(s) 1, 8, and 15:

Applicant’s arguments (Remarks, Page 13: ¶ 2-4), filed 04/28/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Mihara et al. (US PGPUB No. 20100156893 A1) in view of Hanrahan et al. (US PGPUB No. 20060206512 A1) fails to disclose to remove a first slice. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Mihara, in view of Hanrahan, in view of Ni et al. (US PGPUB No. 20060274060 A1), and further in view of Wilson et al. (US PGPUB No. 20110205341 A1).

Applicant’s arguments (Remarks Page 14: ¶ 2), filed 04/28/2021, with respect to the rejection(s) of claim(s) 8 and 15 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 8's and claim 15's similarity to claim 1. Therefore, the 


Regarding dependent claims 2-7, 9-14, and 16-19:

Applicant’s arguments (Remarks Page 14: ¶ 2 to Page 15: ¶ 2), filed 04/28/2021, with respect to the rejection(s) of claim(s) 2-7, 9-14, and 16-19 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See MPEP 608.01(b).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claim(s) 8, 11, 12, 15, 18, 19, 1, 4, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al., US PGPUB No. 20100156893 A1, hereinafter Mihara, in view of Hanrahan et al., US PGPUB No. 20060206512 A1, hereinafter Hanrahan, in view of Ni et al., US PGPUB No. 20060274060 A1, hereinafter Ni, and further in view of Wilson et al., US PGPUB No. 20110205341 A1, hereinafter Wilson.

Regarding claim 8, Mihara discloses a system (Mihara; a system of Fig. 1[¶ 0036-0037]), comprising:   
a memory configured to store operations (Mihara; system of Fig. 1, as addressed above, comprising a memory/DB configured to store programs/operations [¶ 0039-0040, ¶ 0050-0052, and ¶ 0055]); and 
one or more modules configured to perform the operations (Mihara; system of Fig. 1, as addressed above, comprising one or more modules [¶ 0036-0037] configured to perform the programs/operations, as addressed above, as illustrated within Fig. 1), the operations comprising: 
rendering first multi-dimensional data in a first polyhedron (Mihara; the operations, as addressed above, comprising rendering 1st multi-dimensional data [¶ 0050-0051] in a 1st polyhedron [¶ 0076], as depicted within Fig. 3; moreover, CG model having multi face object associated with multi informational data [¶ 0009-0010 and ¶ 0048-0049], as depicted within Fig. 2), wherein a first face of the first polyhedron closest to a camera is depicted as a plurality of slices corresponding to respective one or more data values of a dimension of the multi-dimensional data (Mihara; a 1st surface (i.e. 1st face) of the 1st polyhedron subjectively closest to a viewpoint (i.e. camera) [¶ 0105, ¶ 0093, and ¶ 0107-0108], as illustrated within Fig. 5, is depicted as a plurality of content items (i.e. slices, meta-information items) corresponding to respective one or more data values of a dimension of the multi-dimensional data [¶ 0059, ¶ 0064, ¶ 0073, and ¶ 0076]; wherein, content/information is selected for and placed on a CG model dimension [¶ 0041-0044] and is associated within data from a multi data source [¶ 0048 and ¶ 0050-0052]; moreover, 1st and 2nd surface display information configuration [¶ 0081 and ¶ 0088]).
Mihara fails to disclose receiving a command to remove a first slice of the plurality of slices from the first polyhedron, performing a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data, and rendering the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data.
However, Hanrahan teaches a memory configured to store operations (Hanrahan; a memory configured to store programs/operations [¶ 0118-0119]); and 
Hanrahan; one or more processors configured to perform the programs/operations [¶ 0118-0119]), the operations comprising: 
receiving a command to remove a first slice of the plurality of slices from the first polyhedron (Hanrahan; the programs/operations, as addressed above, comprising receiving a (navigation) command to remove/reduce a 1st slice [¶ 0089-0090] of the plurality of slices from the 1st  polyhedron [¶ 0092-0093]; moreover, data cubes [¶ 0084-0086] in relation with one or more dimension [¶ 0087-0088]; wherein, receiving a command corresponds to an input [¶ 0118-0119, ¶ 0124, and ¶ 0287]; additionally, a command corresponds to a query [¶ 0099, ¶ 0206-0207, and ¶ 0212]), performing a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data (Hanrahan; performing a filter operation on each of the dimensions of the 1st multi-dimensional data responsive to the (navigation) command to remove/reduce the 1st slice using the respective one or more data values corresponding to the 1st slice to produce 2nd multi-dimensional data that is a subset of the 1st multi-dimensional data [¶ 0089-0090 and ¶ 0092-0093], as depicted within Fig. 9), and rendering the first slice as a second polyhedron separate from the first polyhedron (Hanrahan; rendering the 1st slice as a 2nd polyhedron separate from the 1st polyhedron [¶ 0092-0093], as depicted within Fig. 9; wherein, a 1st polyhedron corresponds to a data cube [¶ 0085, ¶ 0087, and ¶ 0092]), wherein an appearance of Hanrahan; an appearance of the 2nd polyhedron is based on the 2nd multi-dimensional data [¶ 0092-0093], as depicted within Fig. 9; moreover, data cubes [¶ 0084-0086] in relation with multiple dimension data [¶ 0087-0088]).  
Mihara and Hanrahan are considered to be analogous art because both pertain to data/information modeling in relation with a data structure, wherein the data/information is utilized in order to generate a visualization in relation displaying/outputting the data structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara, to incorporate receiving a command to remove a first slice of the plurality of slices from the first polyhedron, performing a filter operation on each of the dimensions of the first multi-dimensional data responsive to the command to remove the first slice using the respective one or more data values corresponding to the first slice to produce second multi-dimensional data that is a subset of the first multi-dimensional data, and rendering the first slice as a second polyhedron separate from the first polyhedron, wherein an appearance of the second polyhedron is based on the second multi-dimensional data (as taught by Hanrahan), in order to provide improved methods of visualizing data that allows for easy/quick data management of a complex parameter space (Hanrahan; [¶ 0002-0004, ¶ 0007, and ¶ 0012]).
Mihara as modified by Hanrahan fails to disclose wherein a first face of the first polyhedron determined to be closest in distance to a camera is depicted as a plurality of 
receiving a command to remove a first slice of the plurality of slices from the first polyhedron responsive to a UI input interaction with the depiction of the first slice.
However, Ni teaches rendering first multi-dimensional data in a first polyhedron (Ni; rendering 1st multi-dimensional data in a 1st polyhedron [¶ 0061-0063], as depicted within Fig. 3; wherein, the user views a six surface model [¶ 0060 and ¶ 0064] via a 3D multimedia browser [¶ 0057-0059]), wherein a first face of the first polyhedron determined to be a viewpoint is depicted as a plurality of slices corresponding to respective one or more data values of a dimension of the multi-dimensional data (Ni; a 1st face of the 1st polyhedron determined to be a viewpoint (i.e. layout/configuration) is depicted as a plurality of slices corresponding to respective one or more data values of a dimension of the multi-dimensional data [¶ 0068-0069 and ¶ 0074-0076]); and 
receiving a command to remove a first slice of the plurality of slices from the first polyhedron responsive to a UI input interaction with the depiction of the first slice (Ni; receiving a command to remove a 1st slice of the plurality of slices from the 1st polyhedron responsive to a UI input interaction with the depiction of the 1st slice [¶ 0083-0085]; moreover, cubic object UI and UI commands [¶ 0130-0132]).
Mihara in view of Hanrahan and Ni are considered to be analogous art because they pertain to data/information modeling in relation with a data structure, wherein the data/information is utilized in order to generate a visualization in relation displaying/outputting the data structure.
Mihara as modified by Hanrahan, to incorporate rendering first multi-dimensional data in a first polyhedron, wherein a first face of the first polyhedron determined to be a viewpoint is depicted as a plurality of slices corresponding to respective one or more data values of a dimension of the multi-dimensional data; and receiving a command to remove a first slice of the plurality of slices from the first polyhedron responsive to a UI input interaction with the depiction of the first slice (as taught by Ni), in order to provide a graphical user interface in a desired manner that is easy to see (Ni; [¶ 0016-0017 and ¶ 0053]).
Mihara as modified by Hanrahan and Ni fails to disclose the first polyhedron determined to be closest in distance to a camera.
However, Wilson teaches wherein a first face of the first polyhedron determined to be closest in distance to a camera (Wilson; a 1st face of the 1st polyhedron determined to be closest in distance to a camera [¶ 0025 and ¶ 0068-0069]; wherein, a model [¶ 0033-0034] is within a 3D environment [¶ 0032]).
Mihara in view of Hanrahan and Ni and Wilson are considered to be analogous art because they pertain to data/information modeling in relation with a data structure, wherein the data/information is utilized in order to generate a visualization in relation displaying/outputting the data structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan and Ni, to incorporate wherein a first face of the first polyhedron determined to be closest in distance to a camera (as taught by Wilson), in order to provide an Wilson; [¶ 0002-0003 and ¶ 0005]).

Regarding claim 11, Mihara in view of Hanrahan, Ni, and Wilson further discloses the system of claim 8, the operations (Mihara; the programs/operations, as addressed within the parent claim(s)) further comprising:
rendering the plurality of slices of the first face of the first polyhedron closest to the camera with a depth corresponding to a depth of the first polyhedron in a direction orthogonal to the plurality of slices (Mihara; the programs/operations, as addressed above, comprises rendering the plurality of content items (i.e. slices, meta-information items) of the 1st surface (i.e. 1st face) of the 1st polyhedron subjectively closest to the viewpoint (i.e. camera) [¶ 0105 and ¶ 0107-0108], as illustrated within Fig. 5, with a depth corresponding to a depth of the 1st polyhedron in a direction orthogonal to the plurality of content items (i.e. slices, meta-information items) [¶ 0076], as depicted within Fig. 3; wherein, the faces of the content items (i.e. slices) are orthogonal to the depth the 1st polyhedron as depicted within Fig. 3 and Fig. 4; moreover, a CG model corresponding to a 3D object (i.e. polyhedron) comprises depth implicitly [¶ 0049], as illustrated within Fig. 2).
Mihara as modified by Hanrahan and Ni fails to disclose the first polyhedron determined to be closest in distance to a camera.
However, Wilson teaches a first face of the first polyhedron determined to be closest in distance to the camera (Wilson; a 1st face of the 1st polyhedron determined to be closest in distance to a camera [¶ 0025 and ¶ 0068-0069]; wherein, a model [¶ 0033-0034] is within a 3D environment [¶ 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate a first face of the first polyhedron determined to be closest in distance to the camera (as taught by Wilson), in order to provide an immersive three-dimensional environment that is less cumbersome (Wilson; [¶ 0002-0003 and ¶ 0005]).

Regarding claim 12, Mihara in view of Hanrahan, Ni, and Wilson further discloses the system of claim 11, the operations (Mihara; the programs/operations, as addressed within the parent claim(s)) further comprising: 
rotating the first polyhedron based on a control (Mihara; the programs/operations, as addressed above, comprises rotating the 1st polyhedron [¶ 0101-0103] based on a control [¶ 0093-0100]); 
determining that a second face of the first polyhedron is closest to the camera (Mihara; the programs/operations, as addressed above, comprises determining that a 2nd surface (i.e. 2nd face) of the 1st polyhedron is subjectively closest to the viewpoint (i.e. camera) [¶ 0045 and ¶ 0107-0108], as illustrated within Fig. 5; wherein, a determination of whether a surface of the CG model is facing a viewpoint [¶ 0017-0018 and ¶ 0093-0100]); 
rendering the plurality of slices of the first face of the first polyhedron with depth corresponding to a surface of the polyhedron (Mihara; the programs/operations, as addressed above, comprises rendering the plurality of content items (i.e. slices, meta-information items) of the 1st surface (i.e. 1st face) of the 1st polyhedron with implicit depth corresponding to a surface of the polyhedron [¶ 0076, ¶ 0081, ¶ 0088, and ¶ 0105], as illustrated within Fig. 3; moreover, a CG model corresponding to a 3D object (i.e. polyhedron) comprises depth implicitly [¶ 0049], as illustrated within Fig. 2); and
rendering a plurality of slices of the second face of the first polyhedron with a depth corresponding to a depth of the first polyhedron in a direction orthogonal to the plurality of slices of the second face (Mihara; the programs/operations, as addressed above, comprises rendering a plurality of content items (i.e. slices, meta-information items) of the 2nd surface (i.e. 2nd face) of the 1st polyhedron [¶ 0105 and ¶ 0107-0108], as illustrated within Fig. 5, with a depth corresponding to a depth of the 1st polyhedron in a direction orthogonal to the plurality of content items (i.e. slices, meta-information items) of the 2nd surface (i.e. 2nd face) [¶ 0081, ¶ 0088, ¶ 0090-0091], as depicted within Fig. 4; wherein, the faces of the content items (i.e. slices) are orthogonal to the depth the 1st polyhedron as depicted within Fig. 3 and Fig. 4; moreover, a CG model corresponding to a 3D object (i.e. polyhedron) comprises depth implicitly [¶ 0049], as illustrated within Fig. 2).  
Ni further teaches rotating the first polyhedron based on a rotation command (Ni; rotating the 1st polyhedron based on a rotation command [¶ 0008 and ¶ 0116-0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate rotating the first polyhedron based on a rotation command (as taught by Ni), in order to provide a graphical user interface in a desired manner that is easy to see (Ni; [¶ 0016-0017 and ¶ 0053]).

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 8, due to the similarities claim 15 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 15; however, the subject matter/limitations not addressed by claim 8 is/are addressed below.
Mihara discloses a computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices (Mihara; a computer readable storage device having instructions stored thereon by one or more processing devices [¶ 0178-0180]), causes the one or more processing devices to perform operations (Mihara; execution of which causes the one or more processing devices to perform operations [¶ 0178-0180]).

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 11, due to the similarities claim 18 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 18.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 12, due to the similarities claim 19 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 19.

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 8, due to the similarities claim 1 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 1.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 11, due to the similarities claim 4 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 12, due to the similarities claim 5 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 5.

Regarding claim 21, Mihara in view of Hanrahan, Ni, and Wilson further discloses the computer implemented method of claim 1, wherein each slice, in a subset of the plurality slices, includes two or more data values (Ni; each slice/area includes two or more data values in a subset of the plurality slices/areas [¶ 0083-0085]; moreover, areas of virtual shape [¶ 0061-0064]; moreover, one or more data values [¶ 0154]), and wherein a rendered size of each of the plurality of slices in the rendering is proportional to a count of how many data values are included in each respective slice (Ni; a rendered size of each of the plurality of slices/areas in the rendering is proportional to a count of how many data values are included in each respective slice/area [¶ 0061, ¶ 0073-0075, and ¶ 0083]; moreover, multimedia files associated with classification [¶ 0071-0073]).
Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate each slice, in a subset of the plurality slices, includes two or more data values, and wherein a rendered size of each of the plurality of slices in the rendering is proportional to a count of how many data values are included in each respective slice (as taught by Ni), in order to provide a graphical user interface in a desired manner that is easy to see (Ni; [¶ 0016-0017 and ¶ 0053]).



Claim(s) 9, 16, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara in view of Hanrahan, Ni, and Wilson as applied to claim(s) 18, 15, and 1 above, and further in view of Nguyen et al., US PGPUB No. 20170177636 A1, hereinafter Nguyen.

Regarding claim 9, Mihara in view of Hanrahan, Ni, and Wilson further discloses the system of claim 8, wherein performing the filter operation (Hanrahan; performing the filter operation [¶ 0092-0093]) comprises: 
a table to select records of the first multi-dimensional data matching the respective one or more data values corresponding to the first slice (Hanrahan; performing the filter operation, as addressed above, comprises a fact table to select data/records of the 1st multi-dimensional data [¶ 0086-0088] matching the respective one or more data values corresponding to the 1st slice [¶ 0089-0090 and ¶ 0092-0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate performing the filter operation comprises: a table to select records of the first multi-dimensional data matching the respective one or more data values corresponding to the first slice (as taught by Hanrahan), in order to provide improved methods of visualizing data that allows for easy/quick data management of a complex parameter space (Hanrahan; [¶ 0002-0004, ¶ 0007, and ¶ 0012]).
Ni further teaches to select records of the first multi-dimensional data matching the respective one or more data values corresponding to the first slice (Ni; selecting records (i.e. data object, stored data object) of the 1st multi-dimensional data matching the respective one or more data values corresponding to the 1st slice [¶ 0083-0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate to select records of the first multi-dimensional data matching the respective one or more data values corresponding to the first slice (as taught by Ni), in order to provide a graphical user interface in a desired manner that is easy to see (Ni; [¶ 0016-0017 and ¶ 0053]).
Mihara as modified by Hanrahan, Ni, and Wilson fails to disclose generating a query to select records of the first multi-dimensional data.
Nguyen; generating a query to select records of the first multi-dimensional data matching the respective one or more data values corresponding to the first slice [¶ 0032-0033], wherein, select records/data is filtered/extracted [¶ 0040-0041]).
Mihara in view of Hanrahan, Ni, and Wilson and Nguyen are considered to be analogous art because they pertain to data/information modeling in relation with a data structure, wherein the data/information is utilized in order to generate said data structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate generating a query to select records of the first multi-dimensional data matching the respective one or more data values corresponding to the first slice (as taught by Nguyen), in order to provide improved data management within complex data environments (Nguyen; [¶ 0002]).

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 9, due to the similarities claim 16 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 16.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 9, due to the similarities claim 2 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 2.

Regarding claim 3, Mihara in view of Hanrahan, Ni, Wilson, and Nguyen further discloses the method of claim 2, wherein performing the filter operation (Hanrahan; performing the filter operation [¶ 0092-0093]) further comprises: 
generating, by the one or more computing devices, the second multi-dimensional data as a view representation of the first multi-dimensional data based on the table (Hanrahan; performing the filter operation, as addressed above, comprises generating the 2nd multi-dimensional data as a view representation of the 1st multi-dimensional data based on the table [¶ 0089-0090 and ¶ 0092-0093] by the one or more computing devices [¶ 0178-0180]; wherein, a data cube is a combination of data dimensions [¶ 0086-0088] that is navigated by extracting data [¶ 0089]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, Wilson, and Nguyen, to incorporate performing the filter operation comprises: generating the second multi-dimensional data as a view representation of the first multi-dimensional data based on the table (as taught by Hanrahan), in order to provide improved methods of visualizing data that allows for easy/quick data management of a complex parameter space (Hanrahan; [¶ 0002-0004, ¶ 0007, and ¶ 0012]).
Nguyen; generating the 2nd (i.e. another, sub) multi-dimensional data as a representation of the 1st multi-dimensional data based on the query [¶ 0040-0041]; wherein, a query forms new data structure of multi-dimensional data from an original data structure of multi-dimensional data [¶ 0032-0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, Wilson, and Nguyen, to incorporate generating the second multi-dimensional data as a representation of the first multi-dimensional data based on the query (as taught by Nguyen), in order to provide improved data management within complex data environments (Nguyen; [¶ 0002]).



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara in view of Hanrahan, Ni, and Wilson as applied to claim(s) 12 above, and further in view of Adimatyam et al., US PGPUB No. 20110310100 A1, hereinafter Adimatyam.

Regarding claim 13, Mihara in view of Hanrahan, Ni, and Wilson further discloses the system of claim 12, the operations (Mihara; the programs/operations, as addressed within the parent claim(s)).
Ni; the rotation command is determined based on an interaction [¶ 0116-0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate the rotation command is determined based on an interaction (as taught by Ni), in order to provide a graphical user interface in a desired manner that is easy to see (Ni; [¶ 0016-0017 and ¶ 0053]).
Mihara as modified by Hanrahan, Ni, and Wilson fails to disclose providing a label corresponding to the first face of the polyhedron, wherein the rotation command is determined based on an interaction with the label.
However, Adimatyam teaches providing a label corresponding to the first face of the polyhedron (Adimatyam; providing a label/interface corresponding to the 1st face of the polyhedron [¶ 0053 and ¶ 0069-0070]; additionally, rotation arrow/label corresponding to a face of the polyhedron [¶ 0062-0063 and ¶ 0067-0068]), wherein the rotation command is determined based on an interaction with the label (Adimatyam; the rotation command is determined based on an interaction with the label [¶ 0067-0070]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate providing a label corresponding to the first face of the polyhedron, wherein the rotation command is determined based on an interaction with the label (as taught by Adimatyam), in order to provide improved Adimatyam; [¶ 0002]).



Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara in view of Hanrahan, Ni, and Wilson as applied to claim(s) 1 above, and further in view of Hintikka, US PGPUB No. 20060069698 A1, hereinafter Hintikka.

Regarding claim 22, Mihara in view of Hanrahan, Ni, and Wilson further discloses the computer implemented method of claim 1, wherein each dimension of the first polyhedron corresponds to a field of data from a database (Ni; each dimension of the 1st polyhedron corresponds to a field of data from a database [¶ 0055-0056 and ¶ 0156-0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate each slice, in a subset of the plurality slices, includes two or more data values, and wherein a rendered size of each of the plurality of slices in the rendering is proportional to a count of how many data values are included in each respective slice (as taught by Ni), in order to provide a graphical user interface in a desired manner that is easy to see (Ni; [¶ 0016-0017 and ¶ 0053]).

However, Hintikka teaches each dimension of the first polyhedron corresponds to a field of data from a database (Hintikka; each dimension of the first polyhedron corresponds to a field of data from a database [¶ 0059, ¶ 0062-0063, and ¶ 0075]), and wherein both the first polyhedron and the second polyhedron include an equivalent number of dimensions in the rendering the first slice as the second polyhedron (Hintikka; both the 1st polyhedron and a 2nd polyhedron include an equivalent number of dimensions in the rendering the 1st slice as the 2nd polyhedron [¶ 0061-0062], as illustrated within Figs. 4A-B).
Mihara in view of Hanrahan, Ni, and Wilson and Hintikka are considered to be analogous art because they pertain to data/information modeling in relation with a data structure, wherein the data/information is utilized in order to generate a visualization in relation displaying/outputting the data structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate each dimension of the first polyhedron corresponds to a field of data from a database, and wherein both the first polyhedron and the second polyhedron include an equivalent number of dimensions in the rendering the first slice as the second polyhedron (as taught by Hintikka), in order to provide a user-friendly three-dimensional user-interface (Hintikka; [¶ 0013-0015]).

Regarding claim 23, Mihara in view of Hanrahan, Ni, Wilson, and Hintikka further discloses the computer implemented method of claim 22, wherein the first polyhedron and the second polyhedron include six or more dimensions of data (Hintikka; the 1st polyhedron and the 2nd polyhedron include six or more dimensions of data [¶ 0057 and ¶ 0061-0063], as depicted within Figs. 4A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mihara as modified by Hanrahan, Ni, and Wilson, to incorporate the first polyhedron and the second polyhedron include six or more dimensions of data (as taught by Hintikka), in order to provide a user-friendly three-dimensional user-interface (Hintikka; [¶ 0013-0015]).



Allowable Subject Matter

Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616